DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 3-5 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 April 2019.

Drawings
The drawings were received on 19 February 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites that the holding ring portion has “a radial depression shaped for accommodating a notch”. Paragraph [0098] recites that the holding ring 906 is on the other side of the notch portion 2316, and this is shown in fig. 9C. However, there is no mention of a radial depression, or how a radial depression could be shaped for accommodating the notch 2316. Further, this radial depression is not shown in the drawings, and the only element present that could be a “radial depression” has been labeled as “notch 2316”.  Therefore, it is unclear where this notch is located, or how it accommodate the notch 2316.
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kainec (USP 7,900,976). For portions of the rejection, please see the annotated figure 3 below:

    PNG
    media_image1.png
    549
    687
    media_image1.png
    Greyscale

In regards to claim 1, Kainec discloses a combination ferrule (20, see fig. 3), comprising: 

a flange portion (61) adjacent to an end of the ferrule portion, the flange portion for engaging with a compression nut; and 
a holding ring portion (D, 68) proximate to the flange portion, the holding ring portion comprising one or more projections (68) extending coaxially from an inner wall of the holding ring portion, the one or more projections disposed at an angle to extend inwards in order to create a radial depression (D) between the one or more projections and the flange portion, the radial depression shaped for accommodating a notch (fig. 3 shows this capability).
In regards to claim 2, Kainec further discloses the ferrule portion, the flange portion, and the holding ring portion are formed integrally as a single unit (shown in fig. 3).
In regards to claim 6, Kainec further discloses the one or more projections are configured to allow a tube enter through the holding ring and pass through the combination ferrule only in a first direction toward the ferrule portion and prevent the tube from moving in a second direction opposite to the first direction (tube Is passed through and swaged, thus preventing movement in the second direction, as described in column 3, lines 60-67).
In regards to claim 7, Kainec further discloses the one or more projections are configured to engage with the notch in a cavity of the compression nut such that the flange portion abuts a first side of the notch and the one or more projections abuts a second side of the notch (fig. 3 shows this capability).



Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/18/2021